Leonard R. Hartenfeld: --the election of remedies issue and it isn't as simple as the Government's argument seems to -- might indicate. First of all, if this Court is to -- does sustain our position on the lease, obviously, the election of remedies issue is no longer pertinent. On the other hand, if this Court does not agree with our position on the lease then the election of remedy issue becomes of great importance to the condemnee. Now, the facts in every case are important and it is pretty difficult to discuss general principles of law without saying, “What are the facts in the particular case?” And therefore, on this argument of election of remedies, I would appreciate if this Court would start with the simple fundamental proposition that we are not in the position of squatters. I don't know what the law is with reference to squatters but I do know that we held possession for seven and one-half years under color of a formal naval lease. We operated the property and maintained that on behalf of the Navy and we did everything in compliance faithfully with that lease. We think it's most unconscionable on the part of the Government to now seek to take advantage of the situation by taking two inconsistent positions, number one, that you don't have a title to this -- to the lease, under the lease. Or number two, we're going to grab it anyhow regardless. And I would like to show later in this argument how this works and will work a tremendous hardship upon all condemnees situated such as this lessee was situated if the Government's theory of this case on election of remedies is followed by this Court. Prior to the case at bar, there are only four cases in the whole history of United States in which the right of the Government to contest title of the condemnee was an issue. In all the other cases cited by the Government except the U.S. versus Turner and U.S. versus San Geronimo, in all the other cases, the issue of election of remedies was never made a part of the case so they weren't discussed in the case. Now, it is important to understand that a determination in our favor in this case will not in any way affect the governmental procedures that have been going out for years about title contest as between claimants to different funds. And the Court of Appeals makes this distinction very clearly. In fact because of the paucity of election on remedy cases such us ours where there was a title contest in the condemnation proceeding and the point was actually argued and decided since there are only four of those cases in the whole history of the country, the occasion can't arise very often and the possibilities of it arising hereafter again is very remote. Therefore, when the Government argues expediency, justifies the result in this case, it is a fallacious argument. Now, the Government relies U.S. versus Turner and U.S. versus San Geronimo Development Company, both of which held that the condemnee's title can be contested in a condemnation proceeding. In other words, these two cases do support the Government's position. The Turner case was decided in 1949 by the Fifth Circuit and the First Circuit decided the San Geronimo case in 1946. On the other hand, interestingly enough, there are exactly two cases supporting our position and the Court of Appeals below. One was U.S. versus Chicago B & Q. Railroad decided by the Seventh Circuit back in very early days and U.S. versus 1148 of Acres decided by the Fifth Circuit in 1954. U.S. versus 11 Acres is an election of remedies case saying that you cannot contest title in a condemnation proceeding. You cannot test the title of the condemnee in a condemnation proceeding. It directly overrules the holding in U.S. versus Turner which is relied upon by the Government and which was decided it by the same Fifth Circuit, seven or so years before. Now, it overrules the Turner case, it doesn't refer to the Turner case. But the net result is that it overrules that there's any doubt about it. And the Turner case and -- and -- pardon me. In the U.S. versus 11 Acres as cited by the Court of Appeals as one of the federal cases, the Court of Appeals below, as one of the federal cases establishing a federal law of this country to be, that you cannot contest title in a condemnation proceeding. Now, the net result is that the Government in this case has only the old San Geronimo case to rely upon as far as what the Court of Appeals below has done. The San Geronimo case, the Court in that case and there's no evidence if the parties really brought up the election of remedies point, in that decision, from reading it as, that may very well have been that the judge just passingly said that this is a hybrid proceeding justified only by the peculiar circumstances. So that even the First Circuit which is relied upon by the Government on San Geronimo case, admits that it applies only with our peculiar circumstances justifying the Government to try a title in a case -- try a title of the condemnee in the case. On the other hand, there was a dissent in the Turner case, that was a split decision, which I would like to read if I may out of page five of our brief. Now, the Turner case was subsequently, as I mentioned before, overruled by U.S. versus 11 Acres but the dissent in the Turner case at page five stated the following. “The Government initially set out towards the goal of acquiring title to the lands by a condemnation suit but now has reversed the field and is trying to run with the ball in the opposite direction.” It's assertion that it does not now want condemnation but confirmation of a title that it already owns seems to me to be so utterly and violently inconsistent with proceedings and eminent domain as not to be permissible. And that is exactly how the Court of Appeals below felt about this case. They were the two Judges, Judge Major and Judge Schnackenberg have had years of experience with condemnation proceedings in the state courts. As soon as the oral arguments started, they immediately jumped on Government counsel saying, “How can you adopt such an inconsistent procedure?” It is inconsistent with everything that is brought up in -- in condemnation proceedings. In fact, the customary jury verdict that every federal court in the land uses on a condemnation case merely has one short sentence, “How much is the condemnee entitled to receive his just compensation?” That is the instruction that goes out in every condemnation in this country. And that's how simple -- that's a simple basic issue in an orthodox condemnation proceeding. Well --
Charles E. Whittaker: (Inaudible)
Leonard R. Hartenfeld: Pardon me. Yes, sir.
Charles E. Whittaker: What is the situation that there were several persons (Inaudible) They have to be made part.
Leonard R. Hartenfeld: Yes, Your Honor. That's a very good question there.
Charles E. Whittaker: But now, tell me how then is (Inaudible) that both condemnation (Inaudible)
Leonard R. Hartenfeld: Oh yes, Your Honor. We do not explain that. If I understand the question correctly, there are maybe 10 or 15 people asserting title to the same land in the proceeding. Well, the --
Charles E. Whittaker: (Inaudible)
Leonard R. Hartenfeld: So far different parts, sir. Are they are each contesting with each other? So if there's a conflict over the fund that's going to be awarded. In that case, Your Honor, there's absolutely no problem because the condemnation proceeding is actually instituting -- there's an action which is seizing possession of somebody and the only question is one of title so you really have an orthodox condemnation proceeding --
Charles E. Whittaker: And in this --
Leonard R. Hartenfeld: And the Court of Appeals so says.
Charles E. Whittaker: And in this case, the Government filed a condemnation action against your client, examining what are the difference in (Voice Overlap) --
Leonard R. Hartenfeld: That is correct. Yes, sir.
Charles E. Whittaker: So does not the question of what inference (Inaudible) from the relevance to be heard in determining (Inaudible)
Leonard R. Hartenfeld: Only if you draw the analysis from the other situation, Your Honor. But I think that under the federal statutes I will mention later which require the application of state law. Under the Fifth Circuit case that I've mentioned, U.S. versus 11 Acres as against an individual whom that Government is trying to seek title from. They cannot contest their title. In other words, if I claim title, and let us talk about the Illinois law if I may for a minute. The condemnor has before acquiesces under Illinois law in the condemnee's title by the mere filing of the condemnation proceeding. There's no way in the world that the condemnor in Illinois and Wisconsin and most States that I know can contest title of the condemnee. Now, where there are many people who are asserting claims for -- the just asserting the title to the lands so that the real contest is not whether the Government is going to pay for that land that's being contended but who gets the money when the Government does pay. That's a completely different situation, Your Honor. That is the basis of our whole case and that's exactly what the Court of Appeals says. In other words, if I may read one sentence out of the Court of Appeals below's decision with reference to the cases cited by the Government. The Government argues that claims based on liens or contracts may be settled and clouds on titles resolved in condemnation proceedings. This is true, no doubt, where such claims or rights are incidental to the taking of property for which just compensation is to be awarded. But where there is to be no just compensation awarded to anybody, whatsoever, then you just don't have a condemnation suit because a condemnation suit necessarily presupposes under the statutes of -- setting forth what is condemnation. Presupposes that the Government is taking by force something which they can't get any other way and they're paying just compensation to somebody for the taking of their property. That is exactly what --
Charles E. Whittaker: (Voice Overlap) presuppose in the specific.
Leonard R. Hartenfeld: Yes, sir.
Charles E. Whittaker: Does it presupposes anymore than that the condemnation that the Government has some interest or may have some interest?
Leonard R. Hartenfeld: Yes sir, Your Honor. There has to be a taking by the United States in order to have a condemnation proceeding. That is the fundamental premise of our case. Now, there has to be a taking by -- from somebody. Now, if they're not taking property by virtue of the condemnation proceeding, then they are not taking by virtue of condemnation, they're taking by virtue of a possessory action which are disguising this condemnation.
Hugo L. Black: What fundamentally is wrong with that --
Leonard R. Hartenfeld: There's a very --
Hugo L. Black: -- as matter of the justice?
Leonard R. Hartenfeld: Well, as a matter of justice, I'm very happy you mentioned because this is really what the crux of it is, is the justice to the condemnee and to the courts. If the procedure followed by Government were to be followed, the courts would be burdened with unnecessary litigation which just makes no sense at all.
Hugo L. Black: Why would --
Leonard R. Hartenfeld: And -- and the condemnee would likewise be burdened. For example, in our case, that's very easily to understand if you assume -- well, which actually happened. As soon as our case started, the Government filed a motion to dismiss our answer setting up the doctrine of election of remedies and was overruled by the Court. And if their motion for summary judgment before the trial had been granted, there wouldn't have been any problem actually because we'd be out of court as a matter of law. There wouldn't have been a condemnation trial. But because we won on the question of our lease and our right to be in the Court, we had to go through an eight weeks trial of a condemnation proceeding which is a proceeding to determine the value of the property. How much compensation --
Hugo L. Black: Suppose -- suppose you had not done that and the Government had just sued you to acquire a title?
Leonard R. Hartenfeld: Well this, I wish they had Honor --
Hugo L. Black: It might have -- it might have --
Leonard R. Hartenfeld: At least we would have inverted that.
Hugo L. Black: It might have done. What -- what you're saying is --
Leonard R. Hartenfeld: Yes, sir.
Hugo L. Black: -- that under the law or as justice requires as a very -- Government had mostly condemned property, it's not absolutely sure whether someone else has an outstanding interest or title, there might be cloud. The Government would first have to remove the could on title and then bring an action to condemnation.
Leonard R. Hartenfeld: Yes, Your Honor. Basically, this might be my statement of the case. It was one proviso that the federal statute requires that. And that is 50 U.S. v. U.S.C. 171, requires the application of the federal law -- I mean of the state law, I'm sorry. And in Illinois, that is the state law exactly as you expressed it. Now, that -- If I may digress and get back to the hardship later because I'm not --
Hugo L. Black: That -- that's okay.
Leonard R. Hartenfeld: -- find an answer to this question.
Hugo L. Black: If Illinois wants to have that as its condemnation proceeding.
Leonard R. Hartenfeld: But, Your Honor, 50 U.S.C., the federal statute requires the federal courts to follow the state procedures. That statute has been construed to require -- I mean there's no question that the federal courts have to follow it under that statute, and that statute was in fact, at the time the order of possession was entered in our case which is the decisive point. Even the Government concedes that -- in its brief that this is the decisive point when the election of remedies occurred for the current law, was when we were deprived of our property irrevocably. Now --
Potter Stewart: It is true, isn't it, Mr. Hartenfeld --
Leonard R. Hartenfeld: Yes, sir.
Potter Stewart: -- that Government condemnation proceedings have been utilized quite frequently for the very purpose of -- of clearing title and quieting title.
Leonard R. Hartenfeld: Well, Your Honor, one federal statute is cited which purports to say that. That statute, I don't think is involved in this case often, I don't recall but it isn't -- that isn't 50 U.S.C. Section 171. It isn't the basic statute which -- upon which the complaint was filed. Now, what this other statute says had nothing to do with this case. But aside from that, even that statute that counsel talks about, is talking about quieting title where there are may be 16 different people claiming for the same amount of money. That's not our situation. (Voive Overlap)
Potter Stewart: Is there any complaint because each claims ownership to the land?
Leonard R. Hartenfeld: Yes, for same piece of land. That's what all the statutes is really talking about, the same with Rule 71A when it talks about various people be enjoined as parties wholly frequently in these cases, you may have a hundred people.
Potter Stewart: Well, how -- how was -- except the degree is that different from this case? It does (Voice Overlap) --
Leonard R. Hartenfeld: Because the Government is condemning an interest in the land and is paying somebody some money for it and therefore, it is not electing any remedy in a sense in our case where they're -- they're contesting our title. And the cases your talking about, Your Honor, the Government admits that there's always for somebody, admits that the title is not in the Government. The condemnation proceeding must go ahead in order to get the title to the Government and the Government is willing to pay the money. That isn't our situation. In our case, the Government is saying that they -- that we shouldn't be paid anything because our lease was cancelled.
Hugo L. Black: It admits that it may owed you by filing a suit.
Leonard R. Hartenfeld: Yes, but what it's trying to do is decide the legal question of whether it owes us any money in the condemnation proceeding.
Hugo L. Black: Do you say that that is unjust?
Leonard R. Hartenfeld: Yes, sir. And that is what I would like --
Hugo L. Black: Thus, interpreting to the fair rules.
Leonard R. Hartenfeld: That is right. Now, if I may elaborate on that, Your Honor. In this case before the Government filed this condemnation proceeding, we are anxious to have this matter determined, the lease question determined and we file suit in the federal court for declaratory judgment action hoping that the Government would come in and join with us a summary proceeding which would of course is very little. We could have litigated the matter of in that proceeding. There, it was simply --
Hugo L. Black: So the Government had taken possession of this property which it claimed was needed, during that time?
Leonard R. Hartenfeld: They never offered to -- we would have been glad to let them take possession if it was possible to work it out through the declaratory judgment proceeding but they never asked us. Instead, they asserted their immunity to sue. We had to dismiss our declaratory action and they immediately filed a condemnation suit. So we did everything in the world to try and get a summary --
Felix Frankfurter: And that's something.
Leonard R. Hartenfeld: Pardon me, Your Honor.
Felix Frankfurter: Why was your declaratory judgments dismissed?
Leonard R. Hartenfeld: Because the Government asserted its immunity to sue. They said you can't sue Uncle Sam and we agreed we couldn't. We hope that they'd join in.
Felix Frankfurter: In other words, there was no declaratory judgment mode of relief.
Leonard R. Hartenfeld: Because the Government refused to litigate the matter in a summary problem. That's one of the unconscionable things about this case.
Felix Frankfurter: Not because of a summary way, you tried to give consent.
Leonard R. Hartenfeld: That's right. Pardon me, sir.
Felix Frankfurter: That's an everyday common matter. That's the kind of --
Leonard R. Hartenfeld: No, I --
Felix Frankfurter: -- so-called unfairness, it always exist against the civil and -- and the other controversies of Government except that he can go to the Court of Claims.
Leonard R. Hartenfeld: I agree.
Felix Frankfurter: Or under the proper act into the various District Courts.
Leonard R. Hartenfeld: I agree, Your Honor. I'm merely trying to explain that we did everything we could to get a summary inexpensive adjudication to the problem.
Charles E. Whittaker: But to finally follow up to Justice Black's question.
Leonard R. Hartenfeld: Yes, Sir.
Charles E. Whittaker: Is it not true that in practice, a declaratory judgment action proceeding in session? The Government could not have of right (Inaudible)
Leonard R. Hartenfeld: I think that is correct, Your Honor. Yes, sir. That is correct.
Charles E. Whittaker: The only way it could --
Leonard R. Hartenfeld: Correct.
Charles E. Whittaker: -- have more acquired the right was by a condemnation suit.
Leonard R. Hartenfeld: That is correct, Your Honor. That is correct. Now, there's two basic reasons why we think it's unjust to follow the condemnor's position in this case, number one is the 50 U.S.C. 171 expressly provides that the federal court shall follow the state law. Now, the Government argues that Rule 71A was in effect at the time of this institution of the condemnation suit which is a decisive factor when the order of possession was entered, and they argue from that that Rule 71 overcame the statute. Well actually, Rule 71A is merely a procedural device. It's merely our -- just as the Federal Rules of Civil Procedure stated, merely pertains to a procedure. It does not apply to substantive law. And the Government admits in its brief that the doctrine of election of remedies is a substantive matter because it's substantially affects the rights of the Government if you bar the Government from having the right to contest title in condemnation. Now, if it is a substantive matter, obviously, Rule 71A has nothing at all to do with the substantive provisions of 50 U.S.C. 171. Those still remain in effect and under those substantive provisions, the doctrine of election of remedies precludes the Government and under Illinois law and federal courts from contesting our title. This is just clear cut and the Government has not answered this in their oral argument or in their briefs.
Felix Frankfurter: But the division -- the division by transition of the Illinois law in an eminent domain proceeding, if Illinois laws mode of dealing with the procedural problems arising out of condemnation. As I understand it, unless you correct me. As I understand it under Illinois law, you first go in to ascertain the respective interest in the property, is that right?
Leonard R. Hartenfeld: Illinois, Your Honor, if you go in at all, you've elected your remedy if you're the condemnor and you're bound to acquiesce -- acquiesce in the interest which the condemnee have.
Felix Frankfurter: Can't you take the Government -- can't you at all determine the interest in property?
Leonard R. Hartenfeld: No, Your Honor.
Felix Frankfurter: That's foreclosed under your --
Leonard R. Hartenfeld: Absolutely, Your Honor, by a condemnation suit and it's the same --
Felix Frankfurter: Yes.
Leonard R. Hartenfeld: -- in Wisconsin.
Felix Frankfurter: No, no, no. I didn't say on that.
Leonard R. Hartenfeld: Same in Wisconsin.
Felix Frankfurter: But preceeding in the condemnation.
Leonard R. Hartenfeld: Oh, before, that suits your --
Felix Frankfurter: So that under the Illinois law, you take two (Inaudible) You first determine what the property interests are having ascertained what they are, you don't need to go in and condemn what you want to condemn.
Leonard R. Hartenfeld: That's right.
Felix Frankfurter: Now, that Illinois' laws of dealing with the condemnation proceeding by taking two steps, is that right?
Leonard R. Hartenfeld: That is correct, that is correct.
Felix Frankfurter: And you say that 71 you place a condemnation rule, it's a federal rule but didn't have to cover the ground --
Leonard R. Hartenfeld: Well, couldn't possibly.
Felix Frankfurter: -- but it must be engrafted on to the Illinois statute, is that right?
Leonard R. Hartenfeld: I said, to Your Honor, the Rule 71A has nothing at all to do with the case because the doctrine of election of remedies is a substantive matter.
Felix Frankfurter: Take away the labor to adopt it to election of remedy.
Leonard R. Hartenfeld: Yes, sir.
Felix Frankfurter: The state law has one procedure, is that right?
Leonard R. Hartenfeld: Well, election of remedies is not a procedure, Your Honor. That's --
Felix Frankfurter: Right --
Leonard R. Hartenfeld: -- the facts of the issue.
Felix Frankfurter: I thought we should mean to take away the label.
Leonard R. Hartenfeld: Well, yes sir.
Felix Frankfurter: Illinois has two steps for condemning -- in resolving the condemnation of property, is that right?
Leonard R. Hartenfeld: Well only -- there's only one step in the sense of legal proceedings but of course, the State or whoever is condemning looks ahead and sees alone as a property before they condemn.
Felix Frankfurter: That's -- if the State want to condemn a lease hold interest, it first ascertain who has the lease hold interest.
Leonard R. Hartenfeld: Before filing a suit.
Felix Frankfurter: All right.
Leonard R. Hartenfeld: Yes, sir.
Felix Frankfurter: So that, that's what I call the first step.
Leonard R. Hartenfeld: Yes, sir.
Felix Frankfurter: And after that passing in, it goes ahead and sit down on the to condemnor's property.
Leonard R. Hartenfeld: Yes, sir.
Felix Frankfurter: That's Illinois' way of doing it, is that right? The federal rules' way of doing it is something else. Suppose there was no Illinois statute, could you determine interest in property as well as the right to condemn in the same suit?
Leonard R. Hartenfeld: If there's no Illinois statute?
Felix Frankfurter: Yes.
Leonard R. Hartenfeld: Well, this is Illinois common law as well as statutory, Your Honor.
Felix Frankfurter: No, no. Illinois' common law, Illinois' law.
Leonard R. Hartenfeld: Yes, sir.
Felix Frankfurter: Don't forget.
Leonard R. Hartenfeld: Yes, sir.
Felix Frankfurter: Suppose this were in Wyoming?
Leonard R. Hartenfeld: Yes.
Felix Frankfurter: Presumably, Wyoming has a different set of law or Massachusetts law.
Leonard R. Hartenfeld: No.
Felix Frankfurter: Then somebody (Voice Overlap) --
Leonard R. Hartenfeld: You have to follow the Wyoming law, Your Honor. Under the -- under the federal statute, you have to follow whatever the Wyoming law was.
Felix Frankfurter: But supposed Wyoming has no (Inaudible)
Leonard R. Hartenfeld: Oh, if they don't have it, if -- then you have to follow whatever they've got not just start our -- I mean Illinois, you -- the federal courts in Illinois would follow the Illinois law. In Wyoming, they follow the Wyoming law.
Felix Frankfurter: And you're saying that despite the doctrine --
Leonard R. Hartenfeld: That Rule 7 --
Felix Frankfurter: -- that if we look today, not only among the rules but in the rules committee but in this Court --
Leonard R. Hartenfeld: That's right, Your Honor.
Felix Frankfurter: On our conference on this question, and after this Court adopted it and promulgated and Congress then set it aside.
Leonard R. Hartenfeld: That's right.
Felix Frankfurter: Do you say there would still, as of those -- as of that be really 48 different ways to condemning Government property.
Leonard R. Hartenfeld: That is correct, Your Honor for this reason. The notes of the advisory committee on the rules cited at page 9 of our brief specifically say that the substantive portions of 50 U.S. 171 were not repealed by Rule 71A. The only portions of 50 U.S.C. 171 which were repealed are affected by Rule 71A with the procedural aspects of 50 U.S.C. 171. Now, the only way this argument can be compared to this to come up and say that the doctrine of election of remedies is a procedural device --
Felix Frankfurter: (Inaudible)
Leonard R. Hartenfeld: -- and not a substantive matter. but the Government --
Felix Frankfurter: That is no longer the law today?
Leonard R. Hartenfeld: Yes, Your -- oh no, t's been changed because --
Felix Frankfurter: It's been changed.
Leonard R. Hartenfeld: No, It might still be the law. That gets us involved in the title 10 and other things --
Felix Frankfurter: In fact it's caught up in a lot of (Voice Overlap).
Leonard R. Hartenfeld: Yes, Your Honor. We're caught up in a lot of statutes there.
Felix Frankfurter: But suppose just for the purpose of my next question --
Leonard R. Hartenfeld: Yes, sir.
Felix Frankfurter: -- assume that it's no longer the law today.
Leonard R. Hartenfeld: Yes, sir.
Felix Frankfurter: Assume it isn't.
Leonard R. Hartenfeld: Yes, sir.
Felix Frankfurter: Assume it wasn't inadvertently, it wasn't meant to be continued under the statute.
Leonard R. Hartenfeld: Yes, sir.
Felix Frankfurter: Would you say it was unconstitutional for Congress later to say retroactive. We wipe this out into the pure inadvertent, has happened when the revised statutes were promulgated in 75 and 78 and when this Court has promulgated in the way in which it was not by scientifically, retroactive then you wipe it out because it was never meant to be there, would that be unconstitutional?
Leonard R. Hartenfeld: No, Your Honor because I don't think -- if you're referring to the 1958 Amendment, It's on Title 10. There has nothing to argue with the case and we concede that they can do whatever they want with 10 U.S.C. We've never taken it.
Felix Frankfurter: Your position is then that today, 50 or the assumedly 50 -- formally 50 States that the Government's power of condemnation to -- to the 58 States to turn down the procedure of each one of those 50 States.
Leonard R. Hartenfeld: I believe you so, Your Honor, and I think Congress, maybe not understands it but if we once assume that the doctrine of election of remedies is a substantive matter, then there's no way in the world of saying that Rule 71A changes that old law. Now, I -- I beg your pardon, they did repeal 10 U.S.C. and 10 U.S.C. repealed 50 U.C.S. so therefore, there is no 50 U.S.C. or 10 U.S.C. to rely upon today. So you -- the answer is that there isn't any 48th State law --
Felix Frankfurter: And Congress couldn't have --
Leonard R. Hartenfeld: But that it's not --
Felix Frankfurter: -- wiped that out in the record.
Leonard R. Hartenfeld: No, they could have, sir, they could have.
Felix Frankfurter: And you say they didn't?
Leonard R. Hartenfeld: As at the time of our case, they haven't. Ours was decided in 1954 before 10 U.S.C. was even enacted and that is -- and 1958, of course, would have no effect upon what happened back in 1954. Our trial was in 1954, Your Honor. (Voice Overlap) --
Felix Frankfurter: This case has been going through the courts? And perhaps since --
Leonard R. Hartenfeld: Since 1954. Yes, sir. We've been fighting all the way from the Supreme Court. And we've been successful all the way, Your Honor.
Felix Frankfurter: If I -- I'm -- I'm interest in the length of this for today.
Leonard R. Hartenfeld: Yes, sir. I -- I just mentioned that because it brings up the next point, if I may go into the question of hardship. Now, we tried to get a summary judgment --
Earl Warren: It'll have to be a very brief, because your time --
Leonard R. Hartenfeld: Oh, this will be just one second, Your Honor, to find --
Earl Warren: Yes.
Leonard R. Hartenfeld: -- and indulge -- I need just one second because this is important to answer.
Earl Warren: Right.
Leonard R. Hartenfeld: Now, because we won the lawsuit below, we had to go through this tremendous eight-day condemnation proceeding trial evaluation. The Court of Appeals in its opinion says that our case was the most complicated valuation question in the history of all the law books. This is really a state, when out of the Court of Appeals and we had to go through that for eight days, answer all kinds of complicated questions of law in fact with appraisers and all the kinds of expenses to try the question of value. And yet, even today, we don't know if were entitled of the kind. And likewise, the trial court had to spend eight days of its time closing of this case and the trial court doesn't know if it hasn't wasted its time. That is why we say there's a hardship on the Court and on the litigants also to follow this theory and that is exactly what the Court of Appeals felt, too. The -- if I may have just one sentence more, Your Honor, I hate to overindulge in this but under our theory, the scope of -- of election of remedies would wipe out any claim by the Government as to the statutory power to lease or this -- or the intention of the parties in drafting the lease. And we say that because under the Illinois which is effective law and which is effective here, the condemnee concedes the full title of the condemnee -- the condemnor concedes the full title of the condemnee by merely filing the condemnation suit. Thank you very much for the addition.
Earl Warren: Mr. Spritzer.
Ralph S.Spritzer: (Inaudible)
Earl Warren: Finished have you? Very well.